—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered July 24, 1997, which denied defendants’ motion for summary judgment dismissing the complaint; order, same court and Justice, entered on or about October 22, 1997, which denied third-party defendant’s motion for summary judgment dismissing the complaint and third-party complaint; and order, same court and Justice, entered December 3, 1997, which, to the extent appealable, granted defendants’ motion to renew and reargue and thereupon adhered to its original determination, affirmed, without costs. Third-party defendant’s appeal from that portion of the December 3, 1997 order denying its cross motion to reargue, dismissed, without costs, as no appeal lies from the denial of a motion to reargue.
Wallach and Rubin, JJ., concur in a memorandum by Rubin, J.; Saxe, J., concurs in a separate memorandum, and Lerner, P. J., dissents in a separate memorandum, all as follows: